Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered but they are not persuasive.
Applicant states:  “However, the Office action fails to provide any explanation in support of the alleged relevance of the referenced teachings to the instant claims. Conversely, while
teaching “executing a privileged instruction” that “triggers a virtual machine exit event,” Lukacs has no teachings that could be reasonably interpreted as indicating that a sequence of instructions that comprises the “privileged instruction” has been received by the Level 0 hypervisor from a Level 2 hypervisor that manages the exiting VM”.
Examiner states: Examiner respectfully disagrees. Lukacs teaches a VM may execute a privilege instruction that is passed through a hypervisor and intercepted by a level 0 hypervisor. This privilege instruction may cause a context switch to the level 0 hypervisor. Therefore, under broadest reasonable interpretation, Lukacs sufficiently teaches “receiving, by the Level 0 hypervisor (Fig. 1, 30), a first function component from a Level 2 hypervisor (i.e. intercepted instruction of hypervisor 130 of Fig. 1) managing a Level 3 VM (Fig. 1 140a VM), wherein the first function component comprises a first set of instructions performing a  first functionality (i.e. transferring control to hypervisor 30 of Fig. 1) associated with a hypercall issued by the Level 3 VM (i.e. app executing in VM 140a attempting a privilege instruction)”. Arguments directed to the dependent claims are addressed above.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukacs (Pub. No. US 2014/0053272) in view of Bennett (Pub. No. US 2005/0240700).
Claim 1, Lukacs teaches “a method comprising: executing, by a host computer system, a Level 0 hypervisor ([Fig. 1, 30] host hypervisor) managing a Level | virtual machine (VM) ([Fig. 1, 40a/40b] host VM); receiving, by the Level 0 hypervisor, a first function component from a Level 2 hypervisor ([Fig. 1, 130] guest hypervisor)  managing a Level 3 VM ([Fig. 1, 140a] host hypervisor [0044] In a step 312 (FIG. 6), introspection engine 32 may intercept a guest state loading instruction issued by guest HV 130.), wherein the first function component comprises a first set of instructions performing a first functionality associated with a hypercall issued by the Level 3 VM ([0043] Examples of such instructions are VMLaunch and VMResume on Intel platforms, and VMRun on AMD platforms. In some embodiments, guest state loading instructions are privileged instructions, requiring hypervisor root privilege such as VMX root mode on Intel platforms. [0044] In another example, the guest state loading instruction may be triggered when a software object executing in an already running guest VM attempts to execute a privileged instruction (see above, in relation to FIG. 5). The respective privileged instruction triggers a virtual machine exit event (i.e. hypercall) and the processor switches from the context of the guest VM to the context of host HV 30.); wherein the first function component is associated with a first VM context for the Level 3 VM ([0044] The respective privileged instruction triggers a virtual machine exit event and the processor switches from the context of the guest VM to the context of host HV 30.); detecting, by the Level 0 hypervisor, the hypercall issued by the Level 3 VM; and responsive to detecting the hypercall, executing, by the Level 0 hypervisor, the first function component to modify the first VM context ([0044] The respective privileged instruction triggers a virtual machine exit event and the processor switches from the context of the guest VM (i.e. VM teaches context is switched out) to the context of host HV 30.)”.
Bennett teaches “storing the first function component in a memory space associated with the Level 0 hypervisor ([0048] In addition, the augmented ROB logic 300 receives as input a pending interrupt signal 308 that indicates whether there is a pending interrupt that should be delivered to a VM by the VMM. In one embodiment, the pending interrupt signal 308 is maintained by the VMM and stored in the VMCS. If the pending interrupt signal 308 indicates the existence of a pending interrupt and the interrupt window state signal 302 indicates that the VM's window is open, the ROB logic 300 asserts a signal 314 indicating that a VM exit should be generated due to an open interrupt window. This signal may trigger microcode, dedicated hardware or software to facilitate such a VM exit.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bennett with the teachings of Lukacs in order to provide a system that teaches saving of exit routine functions. The motivation for applying Bennett teaching with Lukacs teaching is to provide a system that allows for performing actions related to VM entry, exits, and interrupts. Lukacs, Bennett are analogous art directed towards virtualized systems. Together Lukacs, Bennett teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bennett with the teachings of Lukacs by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Lukacs teaches “the method of claim 1, further comprising: receiving, by the Level 0 hypervisor, a second function component from the Level 2 hypervisor, wherein the second function component performs a second functionality associated with the hypercall issued by the Level 3 VM (Fig.1 V3); storing the second function component in the memory space associated with the Level 0 hypervisor, wherein the second function component is associated with a second VM context for a Level 2 VM managed by a Level 1 hypervisor (Fig.1 V2); and chaining, by the level 0 hypervisor, the second function component with the first function component (i.e. exiting V3 and entering V2)” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 6, the combination teaches the claim, wherein Lukacs teaches “the method of claim 3, wherein the a first set of instructions that perform a first modification of the first VM context ([0044] In another example, the guest state loading instruction may be triggered when a software object executing in an already running guest VM attempts to execute a privileged instruction (see above, in relation to FIG. 5). The respective privileged instruction triggers a virtual machine exit event (i.e. hypercall) and the processor switches from the context of the guest VM to the context of host HV 30.)”. 
Claim 14, “a non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to: execute, by a host computer system, a Level 0 hypervisor managing a Level 1 virtual machine (VM) ; receive, by the Level 0 hypervisor, a first function component from a Level 2 hypervisor managing a Level 3 VM, wherein the first function component comprises a first set of instructions performing a first functionality associated with a hypercall issued by the Level 3 VM; detect, by the Level 0 hypervisor, the hypercall issued by the Level 3 VM; and execute, by the Level 0 hypervisor, the first function component to modify a first VM context for the Level 3 VM in view of the hypercall” is similar to claim 1 and therefore rejected with the same references and citations. 
Claim 16, “the non-transitory computer readable storage medium of claim 14, wherein the processing device is further to: store the first function component in a memory space accessible to the Level 0 hypervisor, wherein the first function component t is associated with the first VM context for the Level 3 VM; receive, by the Level 0 hypervisor, a second function component from the Level 2 hypervisor, wherein the second function component performs a second functionality associated with the hypercall issued by the Level 3 VM; store the second function component in the memory space associated with the Level 0 hypervisor, wherein the second function component is associated with a second VM context for a Level 2 VM managed by a Level 1 hypervisor; and chain, by the level 0 hypervisor, the second function component with the first function component” is similar to claim 3 and therefore rejected with the same references and citations. 
Claim 19, “the non-transitory computer readable storage medium of claim 16, wherein the first set of instructions that performs a first modification of the first VM context” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 2, 4, 5, 7, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukacs in view of Bennett in further view of Moriki (Pub. No. US 2009/0007112).
Claim 2, the combination may not explicitly teach the claim.
Moriki teaches “the method of claim 1, further comprising: determining, by the Level 0 hypervisor, a completion status of the first function component; and returning control to the Level 2 hypervisor in view of the completion status ([0129] When the process of Step S14 has been completed, the CPU control module 12 executes Steps S8 to S10, updates the guest status area 131 of the subject shadow VMCS with the information of the host status area 222 read in Step S14, thereby setting the statuses of the guest VMM 20, and issues the VM-entry instruction to the physical CPU 104. [0130] As a result, when the physical CPU 104 receives the VM-entry instruction, the physical CPU 104 executes the guest VMM 20 of the subject virtual server based on the content of the guest status area 131 of the shadow VMCS specified by the pointer 115.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Moriki with the teachings of Lukacs, Bennett in order to provide a system that teaches transitioning of VMs in nested environments. The motivation for applying Moriki teaching with Lukacs, Bennett teaching is to provide a system that allows for performing actions related to VM entry, exits, and interrupts. Lukacs, Bennett, Moriki are analogous art directed towards virtualized systems. Together Lukacs, Bennett, Moriki teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Moriki with the teachings of Lukacs, Bennett by known methods and gained expected results. 
Claim 4, the combination may not explicitly teach the claim.
Moriki teaches “the method of claim 3, further comprising: determining, by the Level 0 hypervisor, a completion status of the first function component; and executing, by the Level 0 hypervisor, the second function component in view of the completion status, the second function component to modify the second VM context ([0129] When the process of Step S14 has been completed, the CPU control module 12 executes Steps S8 to S10, updates the guest status area 131 of the subject shadow VMCS with the information of the host status area 222 read in Step S14, thereby setting the statuses of the guest VMM 20, and issues the VM-entry instruction to the physical CPU 104. [0130] As a result, when the physical CPU 104 receives the VM-entry instruction, the physical CPU 104 executes the guest VMM 20 of the subject virtual server based on the content of the guest status area 131 of the shadow VMCS specified by the pointer 115.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Moriki with the teachings of Lukacs, Bennett in order to provide a system that teaches transitioning of VMs in nested environments. The motivation for applying Moriki teaching with Lukacs, Bennett teaching is to provide a system that allows for performing actions related to VM entry, exits, and interrupts. Lukacs, Bennett, Moriki are analogous art directed towards virtualized systems. Together Lukacs, Bennett, Moriki teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Moriki with the teachings of Lukacs, Bennett by known methods and gained expected results. 
Claim 5, “the method of claim 4, further comprising: determining, by the Level 0 hypervisor, a second completion status of the second function component; and returning control to the Level 2 hypervisor in view of the second completion status” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 7, the combination may not explicitly teach the claim the combination teaches the claim. 
Moriki teaches “the method of claim 6, wherein the second functionality is implemented by a second set of instructions that translates the first modification of the first VM context into the second modification of the second VM context ([0129] When the process of Step S14 has been completed, the CPU control module 12 executes Steps S8 to S10, updates the guest status area 131 of the subject shadow VMCS with the information of the host status area 222 read in Step S14, thereby setting the statuses of the guest VMM 20, and issues the VM-entry instruction to the physical CPU 104. [0130] As a result, when the physical CPU 104 receives the VM-entry instruction, the physical CPU 104 executes the guest VMM 20 of the subject virtual server based on the content of the guest status area 131 of the shadow VMCS specified by the pointer 115.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Moriki with the teachings of Lukacs, Bennett in order to provide a system that teaches transitioning of VMs in nested environments. The motivation for applying Moriki teaching with Lukacs, Bennett teaching is to provide a system that allows for performing actions related to VM entry, exits, and interrupts. Lukacs, Bennett, Moriki are analogous art directed towards virtualized systems. Together Lukacs, Bennett, Moriki teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Moriki with the teachings of Lukacs, Bennett by known methods and gained expected results. 
Claim 15, the combination may not explicitly teach the claim the combination teaches the claim.
Moriki teaches “the non-transitory computer readable storage medium of claim 14, wherein the processing device is further to: determine, by the Level 0 hypervisor, a completion status of the first function component; and return control to the Level 2 hypervisor in view of the completion status ([0129] When the process of Step S14 has been completed, the CPU control module 12 executes Steps S8 to S10, updates the guest status area 131 of the subject shadow VMCS with the information of the host status area 222 read in Step S14, thereby setting the statuses of the guest VMM 20, and issues the VM-entry instruction to the physical CPU 104. [0130] As a result, when the physical CPU 104 receives the VM-entry instruction, the physical CPU 104 executes the guest VMM 20 of the subject virtual server based on the content of the guest status area 131 of the shadow VMCS specified by the pointer 115.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Moriki with the teachings of Lukacs, Bennett in order to provide a system that teaches transitioning of VMs in nested environments. The motivation for applying Moriki teaching with Lukacs, Bennett teaching is to provide a system that allows for performing actions related to VM entry, exits, and interrupts. Lukacs, Bennett, Moriki are analogous art directed towards virtualized systems. Together Lukacs, Bennett, Moriki teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Moriki with the teachings of Lukacs, Bennett by known methods and gained expected results. 
Claim 17, “The non-transitory computer readable storage medium of claim 16, wherein the processing device is further to: determine, by the Level 0 hypervisor, a completion status of the first function component; and execute, by the Level 0 hypervisor, the second function component in view of the completion status, the second function component to modify the second VM context” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory computer readable storage medium of claim 17, wherein the processing device is further to: determine, by the Level 0 hypervisor, a second completion status of the second function component; and return control to the Level 2 hypervisor in view of the second completion status” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 20, “the non-transitory computer readable storage medium of claim 19, wherein the second functionality is implemented by a second set of instructions that translates the first modification of the first VM context into the second modification of the second VM context” is similar to claim 7 and therefore rejected with the same references and citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199